DETAILED ACTION

This action is in response to communications: Preliminary Amendment filed April 22, 2021.

Claims 1-20 are pending in this case.  Claims 1, 2, and 5 have been newly amended.  Claims 6-20 have been newly added.  No claims have been cancelled.  This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on April 22, 2021, April 27, 2021 and July 26, 2021 were filed after the mailing date of the application on January 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 4, 8, 10-12, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 8 of U.S. Patent No. 10,902,547. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the tables below.

Present Application #17/145,885  
1
4
8
10
11
12
15
18
U.S. Patent #10,902,547  
1
1
3
5
5
5
8
8


Present Application #17/145,885  Claim 1
U.S. Patent #10,902,547  Claim 1
A graphics processing unit comprising one or more multiprocessors, at least one of the one or more multiprocessors including:
A graphics processing unit (GPU) comprising one or more multiprocessors, at least one of the one or more multiprocessors including:
a register file to store operands for a plurality of different types of operands; and
a register file to store operands for a plurality of different types of operands; and
a plurality of processing cores, including:
a plurality of processing cores, including:
a first set of processing cores of a first type to perform multi-dimensional matrix math
operations on a first set of operands in a first set of registers of the register file; and
a first set of processing cores of a first type to perform multi-dimensional matrix math operations including deep learning matrix operations on a first set of operands in a first set of registers of the register file; and
a second set of processing cores of a second type, the second set of processing cores being
different from the first set of processing cores, 
a second set of processing cores of a second type, the second set of processing cores being different from the first set of processing cores, 
the second set of processing cores to
perform general purpose graphics processing unit (GPGPU) operations on a second
set of operands in a second set of registers of the register file.
the second set of processing cores to perform general purpose graphics processing unit (GPGPU) operations on a second set of operands in a second set of registers of the register file,

wherein the second set of processing cores comprises:

a set of floating point units (FPUs) to
execute instructions to perform floating point operations, the set of FPUs comprising a first subset of FPUs to perform 32-bit floating point (FP32) operations and a second subset of FPUs to perform 64-bit floating (FP64) operations; and

a set of integer units to execute
instructions to perform integer operations.


Claim 1 of the present application differs from claim 1 of the patent application in that claim 1 of the present application is broader in scope than claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #17/145,885  Claim 4
U.S. Patent #10,902,547  Claim 1
The graphics processing unit as in claim 2, 
A graphics processing unit (GPU) comprising…
wherein the second set of processing cores comprises:
…wherein the second set of processing cores comprises:
a set of integer units to execute instructions to perform integer operations; and
limitation B below
a second set of FPUs to execute instructions to perform floating point operations, the set of
FPUs comprising a first subset of FPUs to perform 32-bit floating point (FP32) operations and a second subset of FPUs to FP64 operations.
a set of floating point units (FPUs) to
execute instructions to perform floating point operations, the set of FPUs comprising a first subset of FPUs to perform 32-bit floating point (FP32) operations and a second subset of FPUs to perform 64-bit floating (FP64) operations; and

a set of integer units to execute instructions to perform integer operations. (limitation B)


Present Application #17/145,885  Claim 8
U.S. Patent #10,902,547  Claim 3
The graphics processing unit as in claim 1, wherein the at least one of the one or
more multiprocessors further comprises
The GPU of claim 2, wherein the at least one of the one or more multiprocessors further comprises 
an instruction cache to store a first
instruction associated with the first set of operands and a second instruction
associated with the second set of operands.
an instruction cache to store the first instructions and the second instructions.



U.S. Patent #10,902,547  Claim 5
A method comprising:
A method to facilitate processing of data at a graphics processing unit (GPU), the method comprising:
receiving a first set of operands from a first set of registers of a register file at a first set
of processing cores of a first type at a graphics processing unit;
receiving a first set of operands from a first set of registers of a register file at a first set of processing cores of a first type at the GPU;
receiving a second set of operands from a second set of registers of a register file at a
second set of processing cores of a second type, the second set of processing cores being
different from the first set of processing cores, at the graphics processing unit;
receiving a second set of operands from a second set of registers of a register file at a second set of processing cores of a second type, the second set of processing cores being different from the first set of processing cores, at the GPU;
performing multi-dimensional matrix math operations on the first set of operands at the
first set of processing cores; and
performing multi-dimensional matrix math operations including deep learning matrix operations on the first set of operands at the first set of processing cores: and
performing general-purpose graphics processing unit (GPGPU) operations on the
second set of operands at the second set of processing cores.
performing general-purpose graphics processing unit (GPGPU) operations on the second set of operands at the second set of processing cores, 

wherein performing the GPGPU operations at the second set of processing cores comprises:

executing instructions at a set of floating
point units (FPUs), to perform floating point operations, wherein executing instructions at the set of floating point units (FPUs) comprises

performing 32-bit floating point (FP32) operations at a first subset of FPU and performing 64-bit floating point
(FP64) operations at a second subset of FPUs,
and

executing instructions at a set of
integer units to perform integer operations.


Claim 10 of the present application differs from claim 5 of the patent application in that claim 10 of the present application is broader in scope than claim 5 of the patent application, thus encompasses that of the patent application.


U.S. Patent #10,902,547  Claim 5
The method as in claim 10, 

A method to facilitate processing of data at a graphics processing unit (GPU), the method comprising…
wherein performing the GPGPU operations at the second set of processing cores comprises:
…wherein performing the GPGPU operations at the second set of processing cores comprises:
executing instructions at a set of floating point units (FPUs), to perform floating point
operations, wherein executing instructions at the set of floating point units (FPUs) comprises performing 32-bit floating point (FP32) operations at first subset of FPU; and
executing instructions at a set of floating
point units (FPUs), to perform floating point operations, wherein executing instructions at the set of floating point units (FPUs) comprises performing 32-bit floating point (FP32) operations at a first subset of FPU and
performing 64-bit floating point (FP64) operations at a second subset of FPUs.
performing 64-bit floating point
(FP64) operations at a second subset of FPUs…


Present Application #17/145,885  Claim 12
U.S. Patent #10,902,547  Claim 5
The method as in claim 11, 

A method to facilitate processing of data at a graphics processing unit (GPU), the method comprising…
wherein performing the GPGPU operations at the second set of processing cores further comprises
…wherein performing the GPGPU operations at the second set of processing cores comprises:
executing instructions at a set of integer
units to perform integer operations.
… executing instructions at a set of
integer units to perform integer operations.


Present Application #17/145,885  Claim 15
U.S. Patent #10,902,547  Claim 8
A data processing system comprising:

a memory device; and

a graphics processing unit comprising one or more multiprocessors, at least one
of the one or more multiprocessors including
A multiprocessor comprising:
a register file to store operands for a plurality
of different types of operands and
a register file to store operands for a plurality of different types of operands; and
a plurality of processing cores, including:
a plurality of processing cores, including:
a first set of processing cores of a first type to perform multi-dimensional matrix math operations on a first set of operands in a first set of registers of the register file; and
a first set of processing cores of a first type to perform multi-dimensional matrix math operations including deep learning matrix operations on a first set of operands in a first set of registers of the register file; and
a second set of processing cores of a second type, the second set of processing cores being different from the first set of processing cores,
a second set of processing cores of a second type, the second set of processing cores being different from the first set of processing cores, 

the second set of processing cores to perform general purpose graphics processing unit (GPGPU) operations on a second set of operands in a second set of registers of the register file,

wherein the second set of processing cores comprises:

a set of floating point units (FPUs) to
execute instructions to perform floating point operations, the set of FPUs comprising a first subset of FPUs to perform 32-bit floating point (FP32) operations and a second subset of FPUs to perform 64-bit floating (FP64) operations; and

a set of integer units to execute
instructions to perform integer operations.


Claim 15 of the present application differs from claim 8 of the patent application in that claim 15 of the present application is broader in scope than claim 8 of the patent application, thus encompasses that of the patent application.  Additionally, claim 15 further recites a data processing system, a memory device, and a graphics processing unit further comprising the multiprocessor as recited, which are well known elements in the art of such systems, thus would render predictable results, without changing the scope of the invention.

Present Application #17/145,885  Claim 18
U.S. Patent #10,902,547  Claim 8
The data processing system as in claim 16,
A multiprocessor comprising…
wherein the second set of processing cores comprises:
…wherein the second set of processing cores comprises:
a set of integer units to execute instructions to perform integer operations; and
limitation B below
a second set of FPUs to execute instructions to perform floating point operations, the set of
FPUs comprising a first subset of FPUs to perform 32-bit floating point (FP32)
operations and a second subset of FPUs to FP64 operations.
a set of floating point units (FPUs) to
execute instructions to perform floating point operations, the set of FPUs comprising a first subset of FPUs to perform 32-bit floating point (FP32) operations and a second subset of FPUs to perform 64-bit floating (FP64) operations; and

a set of integer units to execute instructions to perform integer operations. (limitation B)



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill, III (US 2016/0179574) in view of Narvaez et al. (US 2014/0189704) and Agarwal et al. (US 10,776,684).

As to claim 15, Merrill, III discloses a data processing system (Figure 2, system illustrated) comprising: a memory device (e.g. memory 204(U)); and a graphics processing unit (parallel processing unit (PPU) 200) comprising one or more multiprocessors (general processing clusters (GPC) 250(X), further comprising texture processing clusters (TPC) 320(V) as illustrated in Figure 3A, further comprising streaming multiprocessors (SM) 340, further illustrated in Figure 4), at least one of the one or more multiprocessors (SM 340) including a Figure 4, register file 420) to store operands for a plurality of different types of operands ([0054] notes register file 420 temporarily stores operands for each functional unit of the SM, thus obvious to different types of operands) and a plurality of processing cores (Figure 4, processing cores 450(L)), including: a set of processing cores perform operations on a set of operands in a set of registers of the register file.

Merrill, III differs from the invention defined in claim 15 in that Merrill, III disclose its plurality of processing cores as a single type of processing cores to perform operations such as floating point and integer operations ([0055] notes each L processing cores 450 may include a fully-pipelined, single precision processing unit that includes a floating point arithmetic logic unit and an integer arithmetic logic unit and may also include a floating point arithmetic logic unit) on a set of operands in a set of registers of the register file ([0054] notes register file 420 provides set of registers and temporary storage of operands for the functional units of the SM 340, e.g. processing cores) and further describes the system to perform sparse matrix vector multiplication ([0078] thru [0116]), but do not disclose its “plurality of processing cores including: a first set of processing cores of a first type to perform multi-dimensional matrix math operations on a first set of operands in a first set of registers of the register file; and a second set of processing cores of a second type, the second set of processing cores being different from the first set of processing cores, the second set of processing cores to perform general purpose graphics processing unit (GPGPU) operations on a second set of operands in a second set of registers of the register file.”

e.g. Figure 2, processor 200, [0039] notes processor 200 may be a graphics processor) comprising a plurality of processing cores (cores 202A-N), including: a first set of processing cores of a first type to perform math operations (e.g. a first set within cores 202A-202N implemented as special purpose cores) on a first set of operands in a first set of registers of the register file ([0153] notes register index field 1544 specifies the locations of source and destination operands in registers, e.g. register file, Figure 17 illustrates register architecture 1700 comprising various registers, such as vector registers 1710 and scalar floating point stack register file (x87 stack) 1745 aliased with integer flat register file 1750, [0222] notes scalar floating point stack register file 1745 aliased with integer flat register file 1750, the x87 stack is an eight-element stack used to perform scalar floating-point operations on 32/64/80-bit floating point data using the x87 instruction set extension, while the MMX registers are used to perform operations on 64-bit packed integer data, as well as to hold operands for some operations performed between the MMX and XMM registers); and a second set of processing cores of a second type (e.g. a second set within cores 202A-202N implemented as general purpose cores), the second set of processing cores being different from the first set of processing cores ([0039] notes different implementations of processor 200, where cores 202A-202N may be implemented as general purpose cores, such as general purpose in-order cores and/or general purpose out-of-order cores, or special purpose cores, such as graphics and/or scientific cores, [0042] notes cores 202A-N may be heterogeneous and include both “small” cores” and “big” cores, Figure 8 further illustrates and associated text, e.g. [0076] notes “small” cores as power-efficient cores, and “big” cores as high-performance cores), the second set of processing cores to perform general purpose graphics processing unit (GPGPU) operations (e.g. a second set within cores 202A-202N implemented as general purpose cores, where [0039] notes implementing general purpose graphics processing) on a second set of operands in a second set of registers of the register file ([0153] notes register index field 1544 specifies the locations of source and destination operands in registers, e.g. register file, Figure 17 illustrates register architecture 1700 comprising various registers, such as general purpose registers 1725, [0221] notes general purpose registers 1725 used along with addressing modes to address memory operands).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Merrill, III’s multiprocessors comprising a plurality of processing cores to include processing cores of different types as described in Narvaez et al.’s to expand the capabilities and functionality of the multiprocessors to perform additional operations, thus enhancing the performance of the system.

As noted above, Merrill, III describes its system, e.g. PPU 200, to perform sparse matrix vector multiplication ([0078] thru [0116]), but Merrill, III modified with Narvaez et al. do not explicitly express its first set of processing cores of a first type to perform “multi-dimensional matrix math operations.”

Agarwal et al. disclose a processing unit comprising a plurality of processing cores (Figure 1, processor unit 104, further illustrated in Figure 7, processor unit 700), including: first set of processing cores of a first type (neural cores 106; 712, 714, 716, and 718) to perform multi-dimensional matrix math operations (column 9, lines 48-50 notes neural cores perform parallel vector matrix multiplication, matrix vector multiplication, and parallel rank-1 outer-product updates); and a second set of processing cores of a second type (digital cores 108; 704, 706, 708, and 710), the second set of processing cores being different from the first set of processing cores, the second set of processing cores to perform general purpose processing unit operations (column 3, lines 61 thru column 4, lines 10 notes neural cores and digital cores as different cores, where the digital cores may perform operations such as arithmetic operations on data).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Merrill, III modified with Narvaez et al.’s first set of processing cores to perform multi-dimensional matrix math operations as described by Agarwal et al. as Merrill, III notes its PPU capable of performing such operations, thus further enhancing the capabilities and functionalities of the processing cores. 

Claims 1 and 10 are similar in scope to claim 15 above, and are therefore rejected under similar rationale.

As to claims 2 and 16, Merrill, III modified with Narvaez et al. and Agarwal et al. disclose the first set of processing cores of the first type (Merrill, III, processing core 450(L); modified with Narvaez, first set within cores 202A-202N implemented as special purpose cores; further modified with Agarwal, neural cores 106; 712, 714, 716, and 718) includes a first set of floating point units (FPUs) (Merrill, III, [0055] notes each L processing cores 450 may include a fully-pipelined, single precision processing unit that includes a floating point arithmetic logic unit and an integer arithmetic logic unit and may also include a floating point arithmetic logic unit; modified with Narvaez, Figure 1 illustrates example of a core 190, e.g. one of cores 202A-N, comprises execution clusters 160 with execution units 162, where [0032] notes execution units 162 may perform various operations, such as shifts, addition, subtraction, multiplication, and on various types of data, such as scalar floating point, packed integer, packed floating point, vector integer, vector floating point) to execute instructions to perform matrix operations (Merrill, III, [0078] thru [0116] notes performing sparse matrix vector multiplication; modified with Narvaez, [0035] notes the core 190 may support one or more instruction sets; further modified with Agarwal, neural cores to perform matrix multiplication) on the first set of operands in the first set of registers of the register file (Merrill, III, [0054] notes register file 420 provides set of registers and temporary storage of operands for the functional units of the SM 340, e.g. processing cores; modified with Narvaez, Figure 17 illustrates register architecture 1700 comprising various registers, such as vector registers 1710 and scalar floating point stack register file (x87 stack) 1745 aliased with integer flat register file 1750, [0222] notes scalar floating point stack register file 1745 aliased with integer flat register file 1750, the x87 stack is an eight-element stack used to perform scalar floating-point operations on 32/64/80-bit floating point data using the x87 instruction set extension; while the MMX registers are used to perform operations on 64-bit packed integer data, as well as to hold operands for some operations performed between the MMX and XMM registers).

As to claims 3 and 17, Merrill, III modified with Narvaez et al. and Agarwal et al. disclose matrix operations performed on the first set of operands include 64-bit floating (FP64) operations (Merrill, III, [0055] notes each L processing cores 450 may include a fully-pipelined, single precision processing unit that includes a floating point arithmetic logic unit and an integer arithmetic logic unit and may also include a floating point arithmetic logic unit, [0078] thru [0116] notes performing sparse matrix vector multiplication; modified with Narvaez, Figure 17 illustrates register architecture 1700 comprising various registers, such as vector registers 1710 and scalar floating point stack register file (x87 stack) 1745 aliased with integer flat register file 1750, [0222] notes scalar floating point stack register file 1745 aliased with integer flat register file 1750, the x87 stack is an eight-element stack used to perform scalar floating-point operations on 32/64/80-bit floating point data using the x87 instruction set extension; while the MMX registers are used to perform operations on 64-bit packed integer data, as well as to hold operands for some operations performed between the MMX and XMM registers; further modified with Agarwal, column 9, lines 48-50 notes neural cores perform parallel vector matrix multiplication, matrix vector multiplication, and parallel rank-1 outer-product updates).

As to claims 5, 6, 7, 13, 14, and 19, Merrill, III modified with Narvaez et al. and Agarwal et al. disclose the first set of processing cores of the first type (Merrill, III, processing core 450(L); modified with Narvaez, first set within cores 202A-202N implemented as special purpose cores; further modified with Agarwal, neural cores 106; 712, 714, 716, and 718) is configured to perform an in-place matrix to vector transformation for a first type of operand stored in the register file (Merrill, III, [0054] notes register file 420 provides set of registers and temporary storage of operands for the functional units of the SM 340, e.g. processing cores, [0078] thru [0116] notes performing sparse matrix vector multiplication; modified with Narvaez, Figure 17 illustrates register architecture 1700 comprising various registers, such as vector registers 1710 and scalar floating point stack register file (x87 stack) 1745 aliased with integer flat register file 1750, [0222] notes scalar floating point stack register file 1745 aliased with integer flat register file 1750, the x87 stack is an eight-element stack used to perform scalar floating-point operations on 32/64/80-bit floating point data using the x87 instruction set extension; while the MMX registers are used to perform operations on 64-bit packed integer data, as well as to hold operands for some operations performed between the MMX and XMM registers; further modified with Agarwal, column 9, lines 48-50 notes neural cores perform parallel vector matrix multiplication, matrix vector multiplication, and parallel rank-1 outer-product updates; further modified with Agarwal, column 9, lines 48-50 notes neural cores perform parallel vector matrix multiplication, matrix vector multiplication, and parallel rank-1 outer-product updates), the in-place matrix to vector transformation includes a set of operations having a source and destination, the source and destination within the register file (modified with Narvaez, [0153] notes register index field 1544 specifies the locations of source and destination operands in registers, e.g. register file), and the source includes a register address start limit, stride, number of elements, and element size (modified with Narvaez, [0148] notes example of vector instruction format supporting different operand length or sizes, or different data element widths or sizes (may be considered stride, number of elements, element size), [0153] notes register index field specifying locations, e.g. addresses, of source and destination operands, (may be considered register address start limit)). 

As to claims 8, 9, and 20, Merrill, III modified with Narvaez et al. and Agarwal et al. disclose the at least one of the one or more multiprocessors (Merrill, III, SM 340) further comprises an instruction cache (Merrill, III, instruction cache 405) to store a first instruction associated with the first set of operands and a second instruction associated with the second set of operands (Merrill, III, Figure 4 illustrates input from instruction cache to scheduler unit 410(K) comprising dispatch units 415, where [0052] notes scheduler unit 410 manages instruction scheduling for one or more groups of threads assigned to the SM 340, scheduling the warps for execution and then dispatching instruction from the plurality of different warps to the various functional units, e.g. cores 450, [0053] notes dispatch units transmit instructions to the one or more functional units, e.g. cores 450, [0054] notes register file 420 provides operands for functional units, e.g. cores 450; modified with Narvaez, Figures 15A and 15B illustrate and associated text notes vector instruction set which specifies operands), the first set of processing cores of the first type are associated with a first memory channel, and the second set of processing cores of the second type are associated with a second memory channel (modified with Narvaez, Figure 2 illustrates each of cores 202 comprising one or more cache units 204, further in communication with shared cache units 206).

Allowable Subject Matter

Claims 4, 11, 12, and 18 would be allowable if the Double Patenting rejection may be overcome AND if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As to claims 4, 11, 12, and 18, the prior art of record fails to teach or suggest, singly or combined, the limitations “the second set of processing cores comprises: a set of integer units to execute instructions to perform integer operations; and a second set of FPUs to execute instructions to perform floating point operations, the set of FPUs comprising a first subset of FPUs to perform 32-bit floating point (FP32) operations and a second subset of FPUs to FP64 operations.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sodhi et al. (US 2014/0281380) disclose a system and method of heterogeneous processing cores, e.g. processing cores and graphics cores, on a single integrated circuit die, e.g. processing unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612